Exhibit 10.6

BUSINESS LOAN AGREEMENT

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

$13,500,000.00

 

12-28-2017

 

12-28-2020

 

15525533871

 

1E1 / 150

 

 

 

melinc

 

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

 

Boulder Road LLC, a Colorado limited liability company

833 W South Boulder Rd Louisville, CO   80027

 

Lender:

 

GREAT WESTERN BANK

Boulder West End 1900 Ninth St

Boulder, CO   80302

 

THIS BUSINESS LOAN AGREEMENT dated December 28, 2017, is made and executed
between Boulder Road LLC, a Colorado limited liability company ("Borrower") and
GREAT WESTERN BANK ("Lender") on the following terms  and conditions. Borrower
has received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement.
Borrower understands and  agrees  that:  (A) in  granting,  renewing, or
extending any Loan, Lender is relying upon Borrower's representations,
warranties, and agreements  as set forth in this Agreement;  (B)   the granting,
renewing, or extending of any Loan by Lender at all times shall   be subject to
Lender's sole judgment and discretion; and (C) all such Loans shall be and
remain subject to the  terms and conditions of this Agreement.

TERM.  This Agreement shall be effective as of December 28, 2017, and shall
continue in full force and effect until such   time as all of Borrower's Loans
in favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority: Paul Tarell, Chief Financial Officer of GAIA, INC., a Colorado
corporation, Sole Member and Manager of Boulder Road LLC, a Colorado limited
liability company.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in  this
Agreement and in the Related Documents.

Loan Documents. Borrower shall provide to Lender
the  following  documents  for  the  Loan:  (1)  the  Note;  (2) Security
Agreements granting to Lender security interests in the Collateral; (3)
financing statements and all other documents perfecting Lender's Security
Interests; (4) evidence of insurance as required below; (5) guaranties; (6)
together with all such Related Documents as Lender may require for the Loan; all
in form and substance satisfactory to Lender and Lender's counsel.

Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to  Lender properly  certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related  Documents.
In addition, Borrower shall have provided such other resolutions,
authorizations, documents and  instruments as Lender or its counsel, may
require.

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

--------------------------------------------------------------------------------

Organization. Borrower is a limited liability company which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Colorado. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times  shall be, duly qualified as a foreign limited liability company in
all states in which the failure to so qualify would have a material adverse
effect on its business or financial condition. Borrower has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. Borrower maintains an office
at 833 W South Boulder Rd, Louisville, CO 80027. Unless Borrower has designated
otherwise in writing, the principal office is the office at which Borrower keeps
its books and records including its records concerning the Collateral. Borrower
will notify Lender prior to any change in the location of Borrower's state of
organization or any change in Borrower's name. Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower's business activities.

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

Authorization. Borrower's execution, delivery, and performance
of  this  Agreement and all the Related  Documents have been duly authorized by
all necessary action by Borrower and do not conflict with, result in a violation
of, or constitute a default under   (1)   any provision of   (a)   Borrower's
articles of organization or membership agreements, or

(b)  any agreement or other instrument binding upon Borrower or  (2)   any law,
governmental regulation, court decree,  or order applicable to Borrower or to
Borrower's properties.

Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied  to  Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties.  All of Borrower's
properties  are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person   on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b)
any  use,  generation,  manufacture,  storage,  treatment, disposal, release or
threatened release of any Hazardous Substance on, under, about or from the
Collateral by any prior owners or occupants of any of the Collateral; or  (c)  
any actual or threatened litigation or claims of any   kind by any person
relating to such matters. (3) Neither Borrower nor any tenant, contractor, agent
or other authorized user of any of the Collateral shall use, generate,
manufacture, store, treat, dispose of or release any Hazardous Substance on,
under, about or from any of the Collateral; and any such activity shall be
conducted in compliance with all applicable federal, state, and local laws,
regulations, and ordinances, including without limitation all Environmental
Laws. Borrower authorizes Lender and its agents to enter upon the Collateral to
make such inspections and tests as Lender may deem appropriate to determine
compliance of the Collateral with this section of the Agreement. Any inspections
or tests made by Lender shall be at Borrower's expense and for Lender's purposes
only and shall not be construed to create any responsibility or liability on the
part of Lender to Borrower or to any other person. The representations and
warranties contained herein are based on Borrower's due diligence in
investigating the Collateral for hazardous waste and Hazardous Substances.
Borrower hereby (1) releases and
waives  any  future  claims  against  Lender  for  indemnity or contribution in
the event Borrower becomes liable for cleanup or other costs under any such
laws, and (2) agrees to indemnify, defend, and hold harmless Lender against any
and all claims, losses, liabilities,  damages, penalties, and expenses which
Lender may directly or indirectly sustain or suffer resulting from a breach of
this section  of the Agreement or as a consequence of any use, generation,
manufacture, storage, disposal, release or threatened release of a hazardous
waste or substance on the

--------------------------------------------------------------------------------

Collateral. The provisions of this section of the Agreement, including the
obligation to indemnify and defend, shall survive the payment of the
Indebtedness and the termination, expiration or satisfaction of this Agreement
and shall not be affected by Lender's acquisition of any interest in any of the
Collateral, whether by foreclosure or otherwise.

Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those   for unpaid taxes) against
Borrower is pending or threatened, and no other event has occurred which may
materially adversely affect Borrower's financial condition or properties, other
than litigation, claims, or other events, if any, that have been disclosed to
and acknowledged by Lender in writing.

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.

Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this  Agreement remains  in effect, Borrower will:

Notices of Claims and Litigation. Promptly inform Lender in writing
of  (1)  all  material  adverse  changes  in Borrower's financial condition, and
(2) all existing and all threatened litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrower or any
Guarantor which could materially affect the financial condition of Borrower or
the financial condition of any Guarantor.

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and  permit Lender to examine and audit
Borrower's books and records at all reasonable times.

Financial Statements.   Furnish Lender with the following:

Additional Requirements.

Rent Rolls: As soon as available, but in no event later than forty five (45)
days after December 31st (12/31) and June 30th (6/30) of each year, a complete
and accurate rent roll of all tenants of the properties located at 833   West

South Boulder Road, Louisville, CO 80027, including names, addresses, rents
paid/due, lease commencement and expiration dates, and other information
requested by Borrower for the most recent reporting period most recently
ended.   Said report shall be prepared by Borrower in a format reasonably
acceptable to Lender.

Annual Financial Statements. As soon as available, but in no event later than
forty-five (45) days after FYE, Borrowers Balance Sheet and Income Statement for
the period ended, prepared by Borrower. As soon as available, but in no event
later than forty-five (45) days after FYE, GAIA, Inc.’s Balance Sheet and Income
Statement for the period ended, prepared by GAIA, Inc.

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.

Additional Requirements.

Debt Service Coverage Ratio (Commercial Real Estate – Property Specific) – Post-
Distribution. Maintain a minimum Debt Service Coverage Ratio of 1.20 to 1.00 as
of the end of each calendar year period. “Debt Service Coverage Ratio -
Post-Distribution” means, Borrower's EBIDA after distributions plus
contributions, divided by the sum of the following for a stated period: interest
expense and the current principal portion of long term debt. The financial
information for the following described property(ies) shall be included in the
calculation of the ratio: The 3 building office complex located at 833 West
South Boulder Road, Louisville, CO 80027

Borrower will maintain its primary operating accounts with Lender for the life
of the loan.

--------------------------------------------------------------------------------

The subject loan to Borrower shall receive a 0.50% interest rate reduction for
the next calendar quarter if the previous quarter’s average deposit balances
exceed $15,000,000 combined for Boulder Road LLC and GAIA, Inc.

Borrower will pay an “Unused Line Fee” of $30,000 for each calendar year if it
does not meet the Minimum Interest Requirement for such calendar year, which
shall be measured beginning December 31, 2018. Minimum Interest Requirement
defined as a minimum $15,000.00 interest accrued and paid to Lender during a
calendar year.

Advances will be limited to the following using a Borrowing Base Certificate to
be measured January 1st and July 1st of each year:

1.Maximum credit of $13,500,000.00 to be reduced by $500,000.00 semi-annually
beginning June 30, 2018, and then an additional reduction of $500,000.00 every
December 31 and June 30 following that date.

2.A minimum 10% debt yield (or 10x the average of the previous 2 years Net
Operating Income) for Borrower's previous 2 year average.

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender. Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender's loss payable or other
endorsements as Lender may require.

Insurance Reports. Furnish to Lender, upon request of Lender,  reports  on each
existing insurance policy showing  such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks
insured;  (3)  the  amount  of  the  policy;  (4)  the  properties  insured;  (5)  the  then  current
property values on the basis of which insurance has been obtained, and the
manner of determining those values; and

(6) the expiration date of the policy. In addition, upon request of Lender
(however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral.   The cost of such appraisal shall be
paid by Borrower.

Guaranties. Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantor named
below, on Lender's forms, and in the amount and under the conditions set forth
in those guaranties.

 

Name of Guarantor

Amount

GAIA, INC., a Colorado corporation

Unlimited

 

Other Agreements. Comply with all terms and conditions of all other
agreements,  whether  now  or  hereafter existing, between Borrower and any
other party and notify Lender immediately in writing of any default in
connection with any other such agreements.

Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided  however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the
same  shall  be  contested  in  good  faith  by  appropriate  proceedings,  and  (2)
Borrower shall have established on Borrower's books adequate reserves with
respect to such contested assessment, tax, charge, levy, lien, or claim in
accordance with GAAP.

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender.

Borrower shall notify Lender immediately in writing of any default in connection
with any agreement.

Operations. Maintain executive and management personnel with substantially the
same qualifications and  experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

--------------------------------------------------------------------------------

Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now  or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized. Lender may require  Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at  any time  hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.

Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either  (1)  the term of any
applicable insurance policy; or   (2)   the remaining term of   the Note; or  
(C)   be treated as a balloon payment which will be due and payable at the
Note's maturity.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

Indebtedness and Liens. (1) Except for trade debt incurred in the normal course
of business and indebtedness to Lender contemplated by this Agreement, create,
incur or assume indebtedness for borrowed money, including capital leases, (2)
sell, transfer, mortgage, assign, pledge, lease, grant a security
interest  in,  or  encumber  any  of Borrower's assets (except as allowed as
Permitted Liens), or (3)  sell with recourse any of Borrower's accounts,  except
to Lender.

Continuity of Operations. (1) Engage in any business activities
substantially  different  than  those  in  which Borrower is presently
engaged,  (2)  cease operations, liquidate, merge, transfer, acquire or
consolidate with any  other entity, change its name, dissolve or transfer or
sell Collateral out of the ordinary course of business, or  (3)  make any
distribution with respect to any capital account, whether by reduction of
capital or otherwise.

--------------------------------------------------------------------------------

Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets to any other  person, enterprise or entity, (2) purchase, create or
acquire any interest in any other enterprise or entity, or (3) incur any
obligation as surety or guarantor other than in the ordinary course of business.

Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender;  (B)  Borrower or any Guarantor  dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or   (D)   any
Guarantor seeks, claims or otherwise

attempts to limit, modify or revoke such Guarantor's guaranty of the Loan or any
other loan with Lender; or  (E)   Lender   in good faith deems itself insecure,
even though no Event of Default shall have occurred.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's  accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

DEFAULT.   Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.   Borrower fails to make any payment when due under the Loan.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's accounts,  including  deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the  prospect of payment or performance of the
Loan is impaired.

--------------------------------------------------------------------------------

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate (including any obligation to make
further Loan Advances or disbursements), and, at Lender's option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the "Insolvency" subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except  as  may be  prohibited  by applicable law, all of Lender's
rights and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lender's
right to declare a default and to exercise its rights and remedies.

MISCELLANEOUS PROVISIONS.   The following miscellaneous provisions are a part of
this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
reasonable costs and expenses, including Lender's attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the reasonable costs and expenses of such enforcement. Costs
and  expenses include  Lender's attorneys' fees and  legal expenses whether or
not there is a lawsuit, including attorneys' fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection
services.  Borrower also shall pay all court costs and such  additional fees as
may be  directed by the court.

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used  to interpret or define the provisions of
this Agreement.

Consent to Loan Participation.   Borrower agrees and consents to Lender's sale
or transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests  will  be  considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Colorado.

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Boulder County, State of Colorado.

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall  not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

--------------------------------------------------------------------------------

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Borrower agrees to
keep Lender informed at all times of Borrower's current address. Unless
otherwise provided or required by law, if  there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.   If feasible, the offending
provision shall be considered modified so that  it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be
considered  deleted from this Agreement. Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and
affiliates.  Notwithstanding the foregoing however, under  no circumstances
shall this Agreement be construed to require Lender to make any Loan or other
financial accommodation to any of Borrower's subsidiaries or affiliates.

Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement  or any Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns. Borrower shall not, however, have the right to
assign Borrower's rights under this Agreement or any interest therein, without
the prior written consent of Lender.

Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.

Time is of the Essence.   Time is of the essence in the performance of this
Agreement.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this  Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful  money
of the United States of America. Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall
have   the meanings attributed to such terms in the Uniform Commercial Code.
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement:

Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

Agreement. The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may  be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

Borrower. The word "Borrower" means Boulder Road LLC, a Colorado limited
liability company and includes all co-signers and co-makers signing the Note and
all their successors and assigns.

Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether  real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

--------------------------------------------------------------------------------

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes,  regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

GAAP.   The word "GAAP" means generally accepted accounting principles.

Grantor. The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a  guaranty of all or part of the Note.

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and  petroleum by-products or any
fraction thereof and asbestos.

Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender.   The word "Lender" means GREAT WESTERN BANK, its successors and
assigns.

Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether  now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

Note. The word "Note" means the Note dated December 28, 2017 and executed by
Boulder Road LLC, a Colorado limited liability company in the principal amount
of $13,500,000.00, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of, and substitutions for the note or credit
agreement.

Permitted Liens.  The words "Permitted Liens" mean  (1)   liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; (3) liens of materialmen, mechanics, warehousemen, or carriers, or
other  like liens  arising  in  the  ordinary course of business and securing
obligations which are not yet delinquent; (4) purchase money liens or purchase
money security interests upon or in any property acquired or held by Borrower in
the ordinary course of business to secure indebtedness outstanding on the date
of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled "Indebtedness and Liens";   (5)   liens and security interests
which, as of the date   of this Agreement, have been disclosed to and approved
by the Lender in writing; and (6) those liens and security interests which in
the aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets.

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

Security Interest. The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT  IS
DATED DECEMBER 28,  2017.

BORROWER:

 

Boulder Road LLC, a Colorado limited liability company

 

 

 

 

 

By:

 

GAIA, INC., a Colorado corporation, Manager of Boulder Road LLC, a Colorado
limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Paul TarelI, Chief  Financial Officer of   GAIA, INC., a Colorado corporation

 

Addendum to Business Loan Agreement and Related Documents

This Addendum is made as of December_, 2017, to (i) the Business Loan Agreement
dated December_, 2017 (the "Agreement") between Boulder Road LLC, a Colorado
limited liability company ("Borrower") and Great Western Bank ("Lender"), (ii)
the Promissory Note dated December_, 2017 (the "Note") issued by Borrower to
Lender in the principal amount  of $13,500,000, (iii) the Commercial Guaranty
dated December_, 2017 (the "Guaranty"), by GAIA, Inc. (the "Guarantor") in favor
of Lender, (iv) the Deed of Trust dated December_, 2017 (the "Deed of Trust"),
among Borrower, Lender and the Public Trustee of Boulder County Colorado,(v) the
Assignment of Rents dated December_, 2017 (the "Assignment"), between Borrower
and Lender, and (vi) the Corporate Resolution to Guarantee certified by
Guarantor to Lender dated December_, 2017 (the "Corporate Resolution").
Capitalized terms used in this Addendum that are not defined in this Addendum
have the same meanings as set forth in the Agreement.

Bank, Borrower and Guarantor hereby agree that:

 

1.

Notwithstanding anything to the contrary under the subsection titled Affirmative
Covenants - Loan Proceeds in the Agreement, the loan proceeds may be used by
Gaia, Inc. for its business operations.

 

2.

(a) The subsection titled Affirmative Covenants - Inspection in the Agreement is
amended to add "following reasonable written notice to Borrower" after the
phrase at "any reasonable time" in the first sentence of such subsection, and
(b) the subsection titled Possession and Maintenance of the Property- Lender's
Right to Enter in the Deed of Trust is amended to add "following reasonable
prior written notice to Grantor" after the phrase "at all reasonable times" in
the first sentence of such subsection.

 

3.

Clause (2) under the subsection titled Negative Covenants -  Indebtedness  and
Liens in the  Agreement  is amended  and restated  in its
entirety  to  read:  "sell, transfer, mortgage, assign, pledge, lease, grant a
security interest in, or encumber any of  Borrower's assets (except (i) as
allowed under Permitted Liens and (ii) for leases entered into in
the  ordinary  course  of  business),".

 

4.

Clause (3) under the subsection titled Negative Covenants - Continuity of
Operations in the Agreement is deleted in its entirety.

 

5.

Clause (E) under the section subsection titled Cessation of Advances in the
Agreement is deleted  in  its entirety.

 

6.

Notwithstanding anything to the contrary under the subsection titled Default -
Payment Default in the Agreement or any of the Related Documents, Borrower shall
have a five-day grace period to cure any payment default before such default
constitutes an Event of Default.

 

7.

(a) The default set forth under the subsection titled Default - Adverse Change
in each of the Agreement and the Note is amended and restated in its entirety to
read “A material adverse change occurs in Borrower’s financial condition" and
(b) the default set forth under the subsection titled Events of Default -
Adverse Change in the Guaranty and under the subsection titled Default - Adverse
Change in the Assignment is amended and restated in its entirety to read "A
material adverse change occurs in Grantor's/Guarantor's (as applicable)
financial condition".

 

8.

The default set forth under the subsection titled Default - Insecurity in the
Note is deleted in its entirety.

 

9.

The subsection titled Miscellaneous - Subsidiaries and Affiliates of Borrower in
the Agreement is deleted in its entirety.

 

10.

Clause (H) under the section titled Guarantor's Representations and Warranties
in the Guaranty is amended to add the phrase "other than litigation, claims,
investigations, proceedings or similar actions arising in the ordinary course of
business that would not reasonably be expected to have a material

--------------------------------------------------------------------------------

 

adverse effect on Guarantor's business or financial condition".

 

11.

The second sentence under the section titled Lender's Rights to Receive and
Collect Rents in the Assignment is amended and restated in its entirety to read:
"Lender is hereby given and granted the follow rights, powers and authority
following the occurrence and during the continuance of an Event of Default:"

 

12.

The subsection of the Corporate Resolution titled "Actions Authorized - Execute
Security Documents" is deleted in its entirety.

All other terms and conditions of the Agreement and Related Documents will
remain unchanged.

IN WITNESS WHEREOF, Borrower, Guarantor and Bank have executed this Addendum as
of  the  date first set forth above.

 

 

 

BORROWER:

 

 

 

 

 

Boulder Road LLC, a Colorado limited  liability

 

 

 

By:

 

GAIA, Inc. a Colorado corporation, as Manager of Boulder Road LLC, a Colorado
limited liability  company

 

By:

 

 

Paul Tarell, Chief Financial Officer

 

 

 

GUARANTOR:

 

 

 

GAIA, Inc., a Colorado corporation

 

 

 

By:

 

 

Paul Tarell, Chief Financial Officer

 

 

 

LENDER:

 

 

 

Great Western Bank

 

 

 

By:

 

 

Authorized Officer

 

 